PER CURIAM:
Quintín Eugene Vaught appeals the district court’s order denying Vaught’s “Petition for Writ of Mandamus, Compelling Government to Specifically Perform Plea Agreement.” We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Vaught, No. 4:08-cr-00375-RBH-1 (D.S.C. Oct. 5, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.